753 N.W.2d 159 (2008)
Seth DOBBELAERE, II by his Next Friend, Steven DOBBELAERE, Plaintiff-Appellee,
v.
AUTO-OWNERS INSURANCE COMPANY, Defendant/Cross-Defendant-Appellee, and
Auto Club Insurance Association, Defendant/Cross-Plaintiff-Appellant.
Docket Nos. 134600, 134601. COA Nos. 270200, 270275.
Supreme Court of Michigan.
July 29, 2008.
On order of the Court, the motion for reconsideration of this Court's April 23, 2008 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.